DETAILED ACTION
The following Office action concerns patent application number 16/381,861. 
The applicant’s amendment filed December 21, 2021 has been entered.
The previous objection to claim 1 is withdrawn in light of the applicant’s amendment.
The previous rejection of claim 7 is withdrawn in light of the applicant’s amendment.
Reasons for Allowance
Claims 1-4, 6, 7 and 9-17 are allowable over the closest prior art of Haiping et al (US 7,871,533).  Haiping et al does not teach or suggest that the nanomaterial further comprises a boron nanomaterial.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
			/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 30, 2021